 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDmetropolitanarea.They are all within 32 miles of the regional office,"whereas the Buffalo and Boston branch offices are 400 and 227 milesdistant.Moreover, the sales territory of each of the metropolitanbranches is contiguous, while the territory of the Buffalo and Bostonbranches is widely separated and not contiguous with that of any otheroffice.Further, there is no interchange of salesmen between the Buf-falo,Boston, and metropolitan area branches.On the other hand,,salesmen are interchanged among the four metropolitan branches.Thus, when the Brooklyn branch was recently established, it wasstaffed with salesmen from the other metropolitan branches. In addi-tion, when a metropolitanwide advertising campaign is undertaken,all the salesmen in the four metropolitan area branches meet togetherto discuss the campaign.As it appears that the salesmen in the 4 New York metropolitanbranches are located in a distinct geographicalarea,and that, throughinterchange and personal contact, they have a community of interestsseparate and distinct from the salesmen in the other 2 widely separatedbranches, we find that the metropolitan salesmen constitute an appro-priate unit.'The parties are not in dispute as to the composition of the unit ex-ceptas tothe merchandising and sales promoters whom the Employerwould include and the Petitioner would exclude.As their primaryfunction is to promote the sale of the Employer's product and, in ef-fectuating this result, they work in close association with the salesmen,we shall include the merchandising and sales promoters in the unit.Accordingly, we find that the salesmen in the Employer's Brooklyn,Bronx, Manhattan, and Westbury, New York, branch offices includingthe merchandising and sales promoters and the draught beer sales andservice representative,' but excluding office and clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for bargaining purposes.[Text of Direction of Election omitted from publication.]The regional office sharesspace withthe Bronxbranch office.e Crown DrugCompany,108NLRB 1126and cases cited therein;cfLiebmannBreweries,Inc,92 NLRB 1740, andJohn F. Trommer, Inc.,90 NLRB 1200, whichin our opinion, aredistinguishableon their facts.9 The partiesagree to theinclusionof the draught beersalesand servicerepresentativewho isin the Bronxbranch office and who services accounts beyond themetropolitan area.DINION COILCo.,INC.andLOCAL UNION1664,INTERNATIONAL BROTH-ERHOODOF ELECTRICAL WORKERS,AFL.Case No. 3-CA--663.Oc-tober5,195.Decision and OrderOn January 8, 1954, Trial Examiner C. W. Whittemore issued his.Intermediate Report in the above-entitled proceeding, finding that the-110 NLRB No. 27. DINION COIL CO., INC.197Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practices allegedin the complaint, and recommended that these allegations be dismissed.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with such modifications as are noted below :1.In agreement with the Trial Examiner, we find that the Re-spondent violated Section 8 (a) (5) and (1) of the Act. Specifically,as set forth in detail in the Intermediate Report, the undisputed factsestablish that the Respondent, while bargaining negotiations with theUnion were in progress as to all contract terms, unilaterally effectedchanges in working conditions; unilaterally instituted a wage in-crease,2 and with the promise of a wage increase, solicited individualstrikers to return to work ; and by letter sent directly to each of thestrikers, solicited their abandonment of the strike and return to workupon threats of economic penalty.' By engaging in the foregoing con--duct, the Respondent, in our opinion, derogated from the Union'scertified status as collective-bargaining agent, bypassed the Union,and tended to undermine its prestige as the employees' exclusive rep-resentative.We conclude that the Respondent thereby failed to com-ply with the good-faith bargaining requirements of the Act, and inter-fered, restrained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.We agree with the Trial Examiner's recommended dismissal ofthe Section 8 (a) (3) allegations in the complaint.With respect tothese allegations, the case of the General Counsel, as amended andclarified at the hearing, was specifically predicated on the theory that1The Respondentrequests oralargument, and in the alternative,leave to file a replybrief, because,it asserts,the GeneralCounsel'sbrief raises contentions not considered inthe IntermediateReport, andtherefore,not discussed in the Respondent'smain brief.Therequest fororal argumentis denied,as the record and the briefs now on file,in our opinion,adequatelypresent theissues andthe positions of the parties.We likewisedeny the Re-spondent'salternativerequest tofile a reply brief.Foritsmain brief to the Board, theRespondentcould have relied uponthe issues and contentions raised in the litigated record,rather thanthose discussed in the Intermediate Report.No valid basisfor surprise isasserted by the Respondentwith respect to this request,moreover,the Respondent failedto submitto the Board in timelyfashion proofof service upon the other parties.2 See, eg, N. L.R. B. v. ReedPrince Mfg.Co., 205 F. 2d 131, 137, 138 (C. A. 1), enfg.96 NLRB 850 ; AE. NettletonCo , et al.,108NLRB 1670.s SeeEfco Manufacturing,Inc.,108 NLRB 284;McLean-Arkansas Lumber Co.,109NLRB 1022. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike was an unfair labor practice strike, and that the Respond-ent discriminatorily failed to reinstate all the strikers upon their un-conditional application at the termination of the strike, displacing thereplacements hired during the strike to make room for the returningstrikers.We are unable to find on the evidence that any unlawful con-duct committed by the Respondent caused a prolongation of the strike,concededly economic in origin, thereby converting the strike into anunfair labor practice strike, as is alleged by the General Counsel. Inreaching this conclusion, we do not adopt the rationale of the TrialExaminer that the threats contained in the Respondent's February26, 1953, letter to the strikers, rather than prolong the strike, "wouldreasonably have tended to shorten or break the strike."Accordingly,as we find that the strike was economic throughout, and there is nospecific allegation of discrimination against economic strikers, weshall dismiss the complaint insofar as it alleges that the Respondentviolated Section 8 (a) (3) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Dinion Coil Co.,Inc., Caledonia, New York, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local Union 1664, Inter-national Brotherhood of Electrical Workers, AFL, as the exclusiverepresentative of its employees in the appropriate unit with respect torates of pay, wages, hours of employment, or other conditions of em-ployment, by unilaterally instituting wage increases and changes inworking conditions, or by bargaining directly with or soliciting itsemployees in derogation of Local Union 1664, International Brother-hood of Electrical Workers, AFL, as the exclusive representative ofits employees.(b) In any manner interfering with the efforts of said Union tobargain collectively with it.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local Union 1664, In-ternational Brotherhood of Electrical Workers, AFL, as the exclusiverepresentative of all employees in the appropriate unit, and embodyany understanding reached in a signed agreement.(b)Post at its Caledonia, New York, plant, copies of the noticeattached hereto marked "Appendix A." 4 Copies of such notice, to bethere shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." DINION COIL CO., INC.199furnished by the Regional Director for the Third Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, andmaintained by it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed insofar as it alleges a violation of Section 8 (a) (3) ofthe Act.MEMBERSBEESON and RODGERS tookno part in the considerationofthe above Decision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT unilaterally institute wage increases and changesin working conditions or bargain directly with or solicit our em-ployees in derogation of Local Union 1664, International Brother-hood of Electrical Workers, AFL, as the exclusive representativeof our employees, or in any manner interfere with the efforts ofsaid Union to bargain collectively with us.WE WILL bargain collectively upon request with the above-named Union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment, or other conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production and maintenance employees at the Caledoniaplant, exclusive of office and clerical employees, time-studypersonnel, engineers and all guards, professional employees,and all supervisors as defined by the Act.DINION COIL Co., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for' 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearinghaving been issued and served by the General Counsel of the National Labor Rela-tions Board, and an answer having been filed by the above-named Respondent Com-pany, a hearing involving allegations of unfair labor practices in violation of Sec-tion 8 (a) (1), (3), and (5) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act, was held in Caledonia, New York, on November 9,10, and 11, 1953, before the duly designated Trial Examiner.In substance the complaint alleges and the answer denies that the Respondent. (1)Since November 10, 1952, has refused to bargain collectively with the above-namedCharging Union as the exclusive representative of all employees in an appropriateunit, (2) by such refusal to bargain caused its employees to go on strike on February2, 1953; (3) solicited, generally and individually, employees to abandon the strike;(4)discharged and refused to reinstate employees because they engaged in thestrike, thereby discouraging membership in the Union; and (5) by such conductinterfered with, restrained, and coerced employees in the exercise of rights guaran-teed by Section 7 of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, to argue orally upon the record, and to file briefs and proposed findings offact and conclusions of law.Briefs have been received from General Counsel andthe RespondentUpon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDinion Coil Co., Inc., is a New York corporation with principal office and place ofbusiness in Caledonia, New York, where it is engaged in the business of the manu-facture, sale, and distribution of electrical coils, transformers, and related products.During the year 1952, it purchased and had deliverved to its Caledonia plant rawmaterials valued at more than $100,000, about 95 percent of which was transportedto it in interstate and foreign commerce.During the same period it made and soldfinished products valued at more than $100,000, about 25 percent of which wasshipped from its plants to other States and to foreign countries.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 1664, International Brotherhood of Electrical Workers, AFL, is alabor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and issuesAs to the major issues in the case the evidence is notably free of dispute.Theparties appear to agree as to what happened, but disagree as to the interpretation ofcertain events in terms of the Act.Almost all of the findings appearing below arebased upon a stipulation of facts entered into by all parties at the heaiing.The points in issue arose during a long period of negotiation, beginning in Novem-ber 1952, looking toward agreement concerning certain union-proposed amendmentsto an existing contract.Many such negotiation meetings were held before, during,and after a strike called by the Union early in February 1953, and abandoned earlyinMay.Although in his complaint General Counsel alleges that the Respondent illegallyrefused to bargain beginning on November 10, and further alleges that therefusal on that date and thereafter caused the strike, at the hearing these two con-tentions were in effect withdrawn when he conceded that the strike was economic innature at its inception. In substance, General Counsel then voiced his new positionthat by a letter soliciting employees to return to work, dated February 26, 1953, theRespondent converted the economic strike on that date into an unfair labor practicestrike. DINION COIL CO., INC.201In the complaint and in his brief General Counsel points to other conduct occurringafter February 26 by which the Respondent failed or refused to bargain in good faithand discriminated against employees upon their unconditional offer to return towork.These points will be discussed in the sections below.B. The refusal to bargainTwo of the essential elements in a refusal-to-bargain case are in no dispute-theappropriateness of the bargaining unit and the majority representation of the Unionin that unit.Following a consent election conducted by the Board on August 15,1950, the Union was certified as the exclusive bargaining representative for an ap-propriate unit consisting of all production and maintenance employees at the Cale-donia plant excluding office and clerical employees, time-study personnel, engineers,guards, professional employees, and supervisors as defined by the Act. In March1951 the Respondent and the Union entered into a collective-bargaining agreementcovering the employees in said unit.It is concluded and found that at all times material herein the Union has beenand is the exclusive bargaining representative of all employees in the above-de-scribed appropriate unitOn October 20, 1952, the Union notified the Respondent in writing that it desiredto negotiate amendments to the existing contract; the specific points being- a wageincrease, an additional holiday, time and a half for Saturday work, and clarificationof certain phraseology of the contract.The parties first met, after the Union's request, on November 10, 1952, and manymeetings were thereafter held until June 22, 1953.The stipulation of facts, enteredinto at the hearing, summarizes events at each of the meetings.Much of suchevidence the Trial Examiner considers to be of such remote bearing upon the specificissues raised by General Counsel that recital of it in the body of this report seemsunnecessary.As reference, however, a summary of it is contained in Appendix A,attached hereto.General Counsel claims that certain specific acts by the Respondent, during thecourse of negotiations, constituted acts of refusal to bargain in good faith.Theyare here considered in the order he presents them for argument in his brief.The wage increase of April 14, 1953:At all bargaining conferences before April11 the Company had insisted that it had no money to permit any wage increase,although the Union had repeatedly requested that an increase be granted, its latestdemand being for 15 cents an hour. Late during the meeting of April 11 the com-pany officials offered a 3-cent-an-hour increase "across the board," and the Unionrejected the offer. It was the first counterproposal as to wages which the Companyhad offered since sessions began the preceding November 10.The stipulated factsshow that no impasse had been reached, either on this subject or generally, at theclose of the meeting on April 11.As noted in Appendix A, the parties left themeeting with the understanding that the Company would draft certain of its pro-posals in writing for submission to the Union so that they might be voted upon by amembership meeting on April 13. Its written proposals, thus submitted, did notrelate to the wage question.On April 14, without previous consultation with theUnion, or even informing it of its proposed action, the Respondent suddenly andunilaterally put into effect the 3-cent increaseThe Respondent admits the facts but claims its action was "proper," and citesN. L. R. B. v. Crompton-Highland Mills,337 U. S 217. The cited case bears onlyremotely, if at all, upon the issues in the instant case.There, upon somewhat simi-lar facts, the Supreme Court sustained the Board's conclusion that a unilateral in-crease was violative of the Act. It is true that in the cited case the increase grantedwas more than had previously been offered and rejected, but it was not granteduntilafter the Union had broken off negotiations.Here no impasse had been reachedin negotiations, nor does the Respondent claim in its brief that it had.'For manyweeks the Respondent had, in effect, completely barred the subject of a wage increasefrom the bargaining table by insisting that it had no money to cover any increase.Its sudden offer, at the close of a bargaining meeting, followed within a few hoursby its unilateral action and before the Union had had a reasonable opportunity to1 The facts would not support such a claimAt the close of the April 11 meeting theRespondent agreed to submit certain proposals in writing to the Union for its considera-tion at a union meeting on April 13. The proposals were submitted and were rejected bythe Union at its April 13 meeting.The Respondent, however, was not notified of therejection until April 17-3 days after it had put into effect the wage increase, and thatnotification was coupled with counterproposals of the Union. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDbring in any counterproposal, lacks the semblance of good-faith bargaining.Thereal purpose of the increase, the Trial Examiner is convinced, is revealed by theundisputed testimony of at least three employees who said that they were calledby management representatives, were asked to return to work and were told thatthey would get a 3-cent increase.While the dates of such solicitation are not madecertain by the record, the evidence warrants an inference that such offers were notmade until after the general increase had been put into effect.The real purposeof the wage increase, then, was to win the strikers away from the collective actionthey had embarked upon, and to persuade them to return to work as individuals.While this end may have not been illegal, the action in effectuating the increase,at a time when this subject had just been opened for negotiation by the Respondent,could reasonably have had no other effect than to undermine the Union's prestigeas the legal bargaining agent, and was violative of the Act's provisions for good-faith bargaining. In summary the Trial Examiner is convinced and finds that by itsunilateral wage increase of April 14 and by its individual solicitation of employeesbased upon the promise of an increase illegally effected the Respondent failed toperform its statutory duty to bargain collectively with the Union and thereby inter-fered with, restrained, and coerced its employees in the exercise of rights guaranteedby the Act-Change in working hours:In March the Respondent unilaterally changed workingconditions by altering the starting time, rest periods, and lunch periods. It is un-disputed that these changes were inaugurated without either consultation with orspecific proposals to the Union. In its brief the Respondent says that "this changeaffected only persons whose interests the Union was not seeking to protect," and soitwas "justified in taking this action without procuring the prior approval of theUnion." Its contention that the Union did not claim to represent strikers who hadreturned to work is without basis in fact. Its position that it did not require theUnion's approval is beside the point at issue here. It had made no proposal, eitherfor acceptance or rejection.No impasse had been reached. It affected workingconditions, a subject still under negotiationThe Trial Examiner concludes andfinds that by such unilateral action the Respondent failed to bargain in good faithwith the Union, and thereby interfered with, restrained, and coerced employees inthe exercise of rights guaranteed by the Act.Solicitation of strikers to return to work:General Counsel contends that theRespondent, by sending certain letters 2 to all employees during the course of thestrike, also refused to bargain in good faith with the Union.Since the items relied upon by General Counsel must reasonably be consideredin their context, the three letters in question are quoted in full.February26, 1953.DEAR FELLOW EMPLOYEE: I have heard rumors that during the current strikeyou have been advised by Union representatives that anyone attempting towork during the strike will be fired by the Union, after the strike is over. This isa lie-the Union cannot hire nor fire anybody-now-nor in the past-norin the future.Only management can hire and fire employees. Anyone comingto work now will have complete protection and security now and in the future.The local police and the sheriff's office assure protection to and from workand the company provides protection on the job.As of March 3, 1953, all your insurance paid for by the Company lapses,leaving you without protection.You should take steps to protect yourself withother insurance, if you are not coming back by March 3, 1953.Also as ofMarch 3, 1953, all your other benefits run out including vacation credits,holiday credits, seniority credits-everything you have worked for in the pastfor yourself and your family. Just new employee status after March 3rd.We urge you to think this through, for yourself, your family and your posi-tion in your community.This is still America.Don't let anyone scare youout of your legal right to work.Come back to work by March 3, 1953 andhelp yourself-your family-and your position in your community.2 Although in his brief General Counsel points to 4 letters which he claims were of anature violating the Act, only 3 will here'be reviewed.While the record is not definiteon the point,it appears that a letter sent to all employees on February 18 was merely acopy of a letter which had previously been addressed to and delivered to the union repre-sentative.As such, it can hardly be considered to be a personal appeal to the employee,one made by circumventing the bargaining agent. DINION COIL CO., INC.203March 25,1953.DEAR FELLOW EMPLOYEE: Just a fewlines on the strike.The union storyaboutpicking upthe time card of each employee they do not like, when thestrike is off, so that such personswill not bepaid isbunk.Justthink of thesefacts.1.Theunionpays nobody!2.The unionhires nobodyi3.The companydoes hireyou!4.The companydoes payyou!So you can pay your bills!5.The company doesits bestto keep you busy the yeararoundso you haveregularpay checks!6.The company provides the comfortableplantto work in!7.The company deductedunion duesfrom your pay check only when youasked them to!8.The companydoes not want to deduct union dues fromyour pay check'9.Why are you out of work!10.Do you know the plant operated all through 1952withouta contractbecause theuniondid notsign?The companydidsign.11.Do you know you gottwo 5 centraisesin 1952withoutthe unionsigningthe contract?12.This proves good faith by the company.13.Youstill gotyour pay-Why not now!14.Over $50;000-in payrolls have been lostduringthe strike!15.Think about these things-Then act-Come to work!16.Make up your mind-Come in ready to work-Now-Today!17.Nothing to lose-Plenty to gain!April 17, 1953.DEAR FELLOW EMPLOYEE: Just a few lines to let you know how things stand.We arehiringpeople every day-building upfastnow-mostlyyourfellowemployees prior to the strike.Now is the time to act-Get back on the job makingmoney.Don't waitany longer-all the jobs may be filled!There is no way to tell-so you oughtto come in Monday-Ready for work.Nothing to lose-Plenty to gain-Lets get going!General Counsel claims that the letters of March 25 and April 17 contain-inthe words "Nothing to lose-Plenty to gain"-an implied promise of gain if theemployees abandoned the strike and returned to work.The text of each letter,however, makes it plain that the employer meant no more than he said-that thegain would be the pay they would earn while on the job. The Trial Examiner isunable to find that this type of solicitation is violative of the Act.The letter of February 26, however, is of a different nature.There the employerspecifically warns the strikers that unless they return to work by a specified datethey will lose all previously earned rights.The recipient is told, in effect, that if hecontinues to support the bargaining agent of his choice, in maintaining the strike,he will be penalizedThis constitutes an illegal threat.Counsel for the Respondent,in hisbrief, argues as to this letter: "In considering its effect and meaning, it ap-pears as though any vice is more a sin of omission than of commission. If we butadd to the words `new employee status after March 3' a phrase such as `if you arepermanently replaced in your job,' the letter is perfectly proper."The fact is, of course, that the letter did not contain the phrase which would, evenin Respondent's opinion, have made the letter "proper."His further claim that thestriker should have known what the employer meant, even if he did not say it,hardly requires comment.Certainly there was little reason for the strikers to assumethat the employer meant "if permanently replaced," since at that time the plant wasnot operating, and by March 1 only 6 employees were working out of a total comple-ment of more than 150. The employees generally knew full well that their positionshad not been filled.3They reasonably could have interpreted the letter of February26 to havemeantno more than what it clearly implied-that unless they abandonedthe strike within a week, thereby divorcing themselves from the Union of their choiceand ceasing their protected concerted activities, they would be penalized by losingtheir seniority standing and other rights.The Trial Examiner concludes and findsthat the threats contained in this letter constituted refusal to bargain and interferedwith, restrained, and coerced employees in the exercise of rights guaranteed by theAct.3The record shows that the first replacement was not hired until March lit. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence is insufficient to sustain the allegation of the complaint that theRespondent has refused, since April 10, 1953, to furnish the Union with requestedwage information.C. The issue of discrimination and an unfair labor practice strikeGeneral Counsel contends that the above-quoted letter of February 26 convertedthe strike, originally economic, into an unfair labor practice strike.The Trial Ex-aminer is not persuaded that such a finding would be reasonable.Although it hasbeen found, above, that certain threats contained therein were violative of Section 8(a) (1) and (5) of the Act, they were not of a nature which, absent any proof,would reasonably have prolonged the strike.On the contrary, the threats wouldreasonably have tended to shorten, or break, the strike. Indeed, General Counselargues in this vein, when he points to the "Respondent's continued solicitation .had a telling effect in undermining the Union because by the week ending May 3rd,116 employees had returned to work."Nor does the Trial Examiner believe that the same evidence supports GeneralCounsel's claim that the letter of February 26 effectively discharged the strikers, asof March 3. The letters of March 25 and April 17, quoted above, were addressedto all strikers as "Dear Fellow Employee," a salutation inconsistent with a claimof discharge.And it is undisputed that all strikers who returned to work "on andafterMarch 4, 1953," retained their accrued seniority in accordance with the 1952contract as to vacation pay and holiday pay. It is likewise undisputed that uponthe formal abandonment of the strike, on May 4, the strikers were reemployed ona preferential hiring basis.General Counsel makes no specific claim that anystriker who sought work on and after May 4 has been denied reemployment. Onthe contrary, the Respondent introduced evidence to establish that all strikers whodid not personally apply were communicated with, by letter, as to whether or notthey wished to return to work after the strike was called off.In summary, the Trial Examiner concludes and finds that the credible evidenceis insufficient to sustain the allegation that the economic strike was converted intoan unfair labor practice strike on February 26, 1953, or at any other time duringitsduration, or to sustain the allegation that the Respondent has discriminatedagainst any striking employee.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent set forth in section III, above, occur-ring in connection with the operations of the Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain af-firmative action to effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively with theUnion, thereby interfering with, restraining, and coercing its employees. It willtherefore be recommended that the Respondent cease and desist therefrom and, also,that upon request it bargain collectively with the Union with respect to wages, hours,and other terms and conditions of employment and, if an understanding is reached,embody such understanding in a signed contract.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local Union 1664, International Brotherhood of ElectricalWorkers, AFL,isa labor organization within the meaning of Section2 (5) of the Act.2.All production and maintenance employees of the Respondent employed atitsCaledonia plant, exclusive of office and clerical employees, time-study personnel,engineers and all guards, professional employees,and all supervisors as defined intheAct, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.The above-namedUnion was, on August 15, 1950, andat all times since thenhas been, the exclusive representative within the meaning of Section 9 (a) of theAct of all employees in the aforesaid unit for the purposes of collective bargaining. DINION COIL CO., INC.2054.By refusing to bargain collectively with the above-named Union as the exclusivebargaining representative of the employees in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Text of Direction of Election omitted from publication.]Appendix ANovember 20,1952.General discussion about transfers, guarantee of piece-work rates, recall of laid-offemployees with seniority before hiring of new employees, super-seniority of unionofficials and stewards, production work by foremen, and a general wage increase.Company representative present stated at opening he had no authority to agree onany point, but stated company position that no money available for any wage increase.November23,1952.Union specifically requested: superseniority for officers and stewards; foremencease doing production work; payment of average earnings to incentive workers ontemporary transfer, recall of old employees before new hired; time and a half forSaturday, addition of one paid holiday; 2 weeks' vacation after 3 years' service; andwage increase.Company agreed to two points: time and a half for Saturday and ad-dition of one paid holiday.No agreement on others.On wage increase questionCompany again said no money available.December 19,1952.Parties discussed but reached no agreement on: superseniority, working of fore-men on production, holidays, and vacations.Company offered to cease paying forpresent insurance cost, of 6 cents per hour per employee, and give employees thisamount as increase in hourly wage.Union asked 15 cents' hourly wage increase.January 28,1953.At union request representative of New York State Board of Mediation present.Company offered to try to give preference to old employees in rehiring, said no moneyavailable for present increase but would agree to reopen wage clause on July 1, 1953.Company asked Union to put all its demands in form of written proposal for sub-mission at next meeting, a week later.February 5, 1953.(First meeting after beginning of strike on February 3.)Parties met but Union offered no written proposals.Discussed without agreementplantwide seniority.February 18, 1953.Parties discussed various provisions of old agreement and Union's new proposals-latter having been received in writing by Company about February 10.Only itemin agreement was method of computing incentive rates.Union proposed and Com-pany rejected return of all strikers conditioned upon submission to arbitration of allpoints then under negotiation.Late in day Company presented Union with writtencounterproposals, which Union rejected at its meeting that night, so informing theCompany by letter of same date.March 3,1953.Company stated that since Union had rejected its proposals, negotiations must startfrom "scratch" on basis of previous notification given to Union in letter of February23, in reply to Union's rejection of its proposals.Company's letter stated: ". .. thisaction . .leaves the Company no alternative except to withdraw the proposal andto reopen the entire field of negotiation..This returns us to the position wherewe were after your Union was first certified and any future bargaining will begin atthe point-not with our proposal.....Mediation representative asked Companyif any money available for wage increase and Company implied that there was butno offer would be made at that time. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 10, 1953.Company proposed that Union take vote about returning to work on following con-ditions, in part: (1) That employees return as new employees for 30 days; (2) wagesas of December 31, 1952; (3) no union security during the 30 days; (4) Company topay but half of insurance cost during this period; and (5) reemployment of strikers.on basis of seniority, "flexibility and ability," by departments.By ballot later that day the Union rejected the proposal, 93-3.March 27, 1953.At suggestion of representative of New York Conciliation Service, parties discussedprovisions of old contract, tentative agreement being reached on some points.Noagreement reached on any economic issue.April 1 and 2, 1953.Long discussions without agreement on various subjects.Apparent disagreementamong company representatives as to meaning of its letter of February 26, 1953; one:stating that all strikers would return as new employees and all strikers had lostseniority rights, two §tating that "rights of the people as to seniority and their position.on return is a matter of negotiation here."Conciliation representative agreed to,attempt draft of a tentative contract to be ready for next meeting.April 10 and 11, 1953.Various points discussed generally.Company refuses to renew union-securityclause.Union accepts company proposal as to vacations and holidays.Companyagreed to draft certain new proposals for submission to union meeting on April 13..At April 11 meeting company for first time offered a wage increase-of 3 cents perhour.The Union rejected the offer.At union meeting of April 13, Union rejected company proposals, and so advisedthe Company by letter of April 17, 1953, in which it submitted counterproposals.April 30, 1953.No agreement reached on various proposals and counterproposals.Mediatoragrees to try another draft proposal, for submission to both parties before nextmeeting.June 19, 1953.(After strike called off) Company declines to negotiate for contract "under the sameconditions as previous, but rather under conditions after the strike."No agreementreached on various points discussed.UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMB-ING AND PIPEFITTING INDUSTRY OF THE UNITED STATES ANDCANADA(AFL), LOCAL 106;INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA(AFL),LOCALNo. 969;AND INTERNATIONALUNIONOF OPERATING ENGI-NEERS(AFL), LOCAL No. 406andCOLUMBIA-SOUTHERN CHEMICALCORPORATION.Case No. 15-C,C-37.October 5,1954Decisionand OrderOn February 15, 1954, Trial Examiner Frederic B. Parkesz 2nd,issued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent Pipefitters had engaged in and was engagingin certain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.The TrialExaminer also found that the other Respondents had not engaged in110 NLRB No. 25.